Title: From Benjamin Franklin to Richard Jackson, 24 December 1763
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir
Philada. Dec. 24. 1763
Since my last of the 19th Inst. which went per Budden, our Assembly have voted a Compliance with General Amherst’s Requisition of 1000 Men from this Province, to act offensively in the Spring against the Indians. This is the more remarkable, as this Province us’d to be reckon’d backward in such Measures, and New York and the Jersies, have just set us but an indifferent Example; Maryland was not call’d upon, the Reason I know not; and what Virginia will do is yet uncertain: We are therefore the first, as far as we know, that have comply’d fully and heartily as soon as requir’d. I doubt not but you will take care to mention this in our Favour where proper; and let us be prais’d a little by way of Encouragement to be good Boys for the future.
I enclose some of our latest Papers. I suppose Peace with the Indians will be talk’d of among you, and some Orders sent over as to the Terms. When the last Peace was made, the Indians invited our Merchants to send Goods into their Country, promising all Safety and Protection to the Traders and their Effects. In full Reliance on those Promises, great Quantities of Goods were accordingly sent among them; when they perfidiously broke the Peace, without making the least Complaint of any Injury receiv’d, or demanding Satisfaction for any pretended to be receiv’d, seiz’d the Goods and massacred the Traders in cold Blood. It will appear reasonable to all, that if a Peace is granted to them, they ought to make all the Restitution and Satisfaction in their Power: But the Goods are consum’d, and they have no Money. And yet, if they are allow’d to enjoy the whole Benefit of their Villany, without suffering any Inconvenience, they will more readily repeat it the first Opportunity. It is therefore my Opinion, that they should always on such Occasions be obliged to give up some Part of their Territory most convenient for our Settlement, which might be apply’d to the Indemnification of the Merchants. Or, where that can’t be done, given to some other Nation of Indians who have been faithful to us, and may want it. I am, with sincere Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
Richd. Jackson Esqr.
 Endorsed: 24 Decr 1763 Benjn Franklin Esqr
